      Case 1:18-cv-00988-DAD-HBK Document 51 Filed 07/23/21 Page 1 of 1

                            UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF CALIFORNIA



TOMMY MACKEY,                                Case No. 1:18-cv-0988-DAD-HBK (PC)

               Plaintiff,

       v.

R. RODRIQUEZ, et al.,
                                             ORDER & WRIT OF HABEAS CORPUS
               Defendants.                   AD TESTIFICANDUM
                                      /

         Tommy Mackey, CDCR # AI-5375, a necessary and material witness on his own behalf
in a settlement conference in this case on September 2, 2021, is confined in California State
Prison, Los Angeles County (LAC), in the custody of the Warden. In order to secure this
inmate’s attendance, it is necessary that a Writ of Habeas Corpus ad Testificandum issue
commanding the custodian to produce the inmate before Magistrate Judge Barbara A. McAuliffe,
by Zoom video conference from his place of confinement, on Thursday, September 2, 2021, at
9:30 a.m.

ACCORDINGLY, IT IS ORDERED:

         1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
commanding the Warden to produce the inmate named above, along with any necessary legal
property, to appear by video conference (via Zoom) to testify in United States District Court
at the time and place above, until completion of court proceedings or as ordered by the court; and
thereafter to return the inmate to the above institution;

        2. The custodian is ordered to notify the court of any change in custody of this inmate and
is ordered to provide the new custodian with a copy of this writ.


                   WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, LAC, P.O. Box 8457, Lancaster, California 93539:

       WE COMMAND you to produce the inmate named above, along with any necessary
legal property, to appear by video conference (via Zoom) to testify before Judge McAuliffe at
the time and place above, or as ordered by the court until completion of the settlement
conference; and thereafter return the inmate to above institution.

       FURTHER, you have been ordered to notify the court of any change in custody of the
inmate and have been ordered to provide the new custodian with a copy of this
writ.


DATED: July 23, 2021                  __________________________________
                                       Magistrate Judge Helena Barch-Kuchta
